On this appeal taken from the judgment of imprisonment the sole question presented is as to the alleged error of the trial judge in refusing to submit to a jury the question of the sanity of the defendant. The judgment was entered after plea of guilty had been made to a charge of forgery. Before sentence was pronounced a physician was called by the defendant and he testified that, in his opinion, based upon a brief observation of the defendant, he was not rational. [1] However, his testimony did not produce in the mind of the trial judge a sufficient doubt as to the defendant's sanity, and we think that the mere opinion of a medical witness was not sufficient to compel a determination of the question in the defendant's favor, but that the trial judge had discretion to make the ruling which he caused to be entered. (People v. Hettick,126 Cal. 425, [58 P. 918]; People v. Keyes, 178 Cal. 794, [175 P. 6].)
The judgment appealed from is affirmed.
Conrey, P. J., and Shaw, J., concurred.